Citation Nr: 1437778	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-21 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to June 23, 2004, for the grant of service connection for depression.

2.  Entitlement to an effective date prior to June 23, 2004, for the grant of total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date prior to June 23, 2004, for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction over the Veteran's case was subsequently transferred to the Philadelphia, Pennsylvania Regional Office (RO).

In a statement received in December 2011 the Veteran requested a hearing before a Veterans Law Judge by live videoconference.  Subsequently, in a statement dated in January 2012 the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2014).

Additional treatment records, VA examination reports, and employment questionnaires have been associated with the claims file since the issuance of the Statement of the Case.  However, as these records are not relevant to the issues of effective date presently before the Board, the Board finds that it may proceed with adjudication.  38 C.F.R. §§ 19.31, 19.37 (2013). 


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for depression until June 23, 2004.

2.  The Veteran was not in receipt of service-connected benefits for any disability prior to June 23, 2004.

3.  The Veteran was not evaluated as having a total disability permanent in nature as a result of service-connected disability prior to June 23, 2004.

CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to June 23, 2004, for the grant of service connection for depression, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

2.  An effective date earlier than June 23, 2004, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).

3.  An effective date prior to June 23, 2004, for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 3500, 3501(a)(1); 5113 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.807, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal of arises from the Veteran's disagreement with the effective dates assigned for depression, TDIU, and Eligibility to Dependent's Educational Assistance under 38 U.S.C.A. Chapter 35 following the grant of these benefits.  Courts have held that once the benefit claimed is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Effective Date

A.  Service Connection 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran contends that as he was discharged from service with a medical discharge in 1989, the effective date of his disability should be 1989.  A letter date-stamped as received at the RO on June 23, 2004, was accepted as a claim for service connection.  

Service connection was granted for depression effective the date the Veteran's original claim of service connection for depression was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to June 23, 2004, more than a year after separation from service, VA is precluded, as a matter of law, from granting an effective date prior to June 23, 2004, for service connection for depression.

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  TDIU

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran seeks entitlement to an effective date prior to June 23, 2004.  The Veteran is in receipt of service connected benefits for depression and chronic dermatitis, effective June 23, 2004.  As such, the Veteran was not in receipt of service-connected benefits for any disability until June 23, 2004.  The Veteran has been granted entitlement to TDIU effective June 23, 2004.  As there can be no entitlement to TDIU prior to the receipt of service-connected benefits, the Veteran's claim for an earlier effective date for TDIU must be denied.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Dependent's Educational Assistance

Basic eligibility to Dependent's Educational Assistance benefits can be no earlier than the effective date of the permanent total disability rating.  Basic eligibility exists where the Veteran was discharged from service under conditions other than dishonorable, or died in service; and has a total disability permanent in nature as a result of a service-connected disability; or a permanent total service-connected disability was in existence at the date of the Veteran's death; or the Veteran died as a result of a service-connected disability; or the service-person is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power; or has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, service, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C.A. Chapter 35 are sought occurred after December 22, 2006.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a).

Excluding exceptions, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113(a).  When determining the effective date of such an award based on an original claim by an eligible person who meets the criteria in paragraph (b)(2), VA may consider that person's claim as having been filed on his "eligibility date" (the date on which the individual became an eligible person) if that eligibility date is more than one year before the date of the "initial rating decision" (a VA decision that adjudicates the Veteran's service-connected disability as permanent and total in nature).  38 U.S.C.A. § 5113(b)(1) & (b)(3).

Here, as noted above, the Veteran was granted service connection for depression and chronic dermatitis, effective June 23, 2004, and the Veteran was not in receipt of service-connected benefits prior to this date.  In addition, above the Board denies entitlement to an effective date prior to June 23, 2004, for TDIU.  The Veteran does not have a rating of permanent total disability prior to June 23, 2004, therefore, entitlement to an effective date prior to June 23, 2004, for the grant of Dependent's Educational Assistance benefits must be denied.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to June 23, 2004, for the grant of service connection for depression, is denied.

Entitlement to an effective date prior to June 23, 2004, for the grant of total disability rating based on individual unemployability (TDIU), is denied.

Entitlement to an effective date prior to June 23, 2004, for the grant of eligibility to Dependent's Educational Assistance under 38 U.S.C.A. Chapter 35, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


